EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Jansky on 1/7/2022.
The application has been amended as follows: 
Claim 1, at line 9, has been amended by changing the phrase “the exterior” to instead read “an exterior”. 
Claims 1-2, 7-11, 17, and 22 have been amended by changing every recitation of “plate” in each of the claims to instead read “header plate”.

Allowable Subject Matter
Claims 1-15, 17-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest temperature sensing as claimed, wherein a controller controls system operation in response to a measurement by a temperature sensor mounted to a condenser header plate, wherein the sensor does not measure an actual temperature of refrigerant conduits or of refrigerant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763